United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-21341
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

STEVEN DALE WHORTON,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-02-CR-272-ALL
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Steven Dale Whorton appeals from his sentence for bank

robbery.   Whorton contends that the district court erred by

adjusting his offense level for obstruction of justice, pursuant

to U.S.S.G. § 3C1.1.

     Whorton’s adjustment was based on an attempt to escape by

scraping mortar from the bricks near his bed, then covering the

scraped area with toothpaste.   The district court’s finding that

Whorton had attempted to obstruct justice was not clearly


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-21341
                                 -2-

erroneous.    See United States v. Upton, 91 F.3d 677, 687 (5th

Cir. 1996).   Nothing in the record indicates a connection between

mental-health or drug-abuse issues and Whorton’s actions.

Rather, the evidence indicates that Whorton acted on a desire to

escape and covered up his actions.   Whorton “‘voluntarily and

intentionally’ attempted to escape, which satisfies the

‘willfullness’ requirement under U.S.S.G. § 3C1.1.”    United

States v. Cisneros, 112 F.3d 1272, 1280 (5th Cir. 1997).

     AFFIRMED.